Citation Nr: 1508147	
Decision Date: 02/25/15    Archive Date: 03/11/15

DOCKET NO.  13-00 146A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased initial disability rating for left knee degenerative
joint disease and instability.

2.  Entitlement to service connection for a right knee disability, to include as secondary to a service-connected left knee disability.

3.  Entitlement to service connection for a left ankle disability, to include as secondary to a service-connected left knee disability.

4.  Entitlement to service connection for a bilateral foot disability, to include as secondary to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs

ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to May 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.


FINDINGS OF FACT

1.  In a February 2013 statement, the Veteran expressed his desire to withdraw the appeal concerning the issue of entitlement to an increased initial rating for left knee degenerative joint disease and instability from further appellate consideration.

2.  The Veteran's right knee disability is proximately due to his left knee disability.

3.  The Veteran's left ankle disability is related to a left ankle injury incurred during service.

4.  The Veteran's bilateral foot disability is proximately due to his bilateral knee disabilities.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of the issue of entitlement to an increased initial rating for left knee degenerative joint disease and instability are met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).
2.  The criteria for service connection for a right knee disability are met.  
38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2014).

3.  The criteria for service connection for a left ankle disability are met.  
38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

4.  The criteria for service connection for a bilateral foot disability are met.  
38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Withdrawn Appeal

In February 2013, the Veteran submitted correspondence to VA indicating his request to withdraw his appeal of the issue of entitlement to an increased initial rating for left knee degenerative joint disease and instability.  Hence, there remain no allegations of errors of fact or law for appellate consideration with regard to that issue.  Accordingly, the Board does not have jurisdiction to review that issue and it is dismissed.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.204.

II. Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  To establish service connection, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 

Service connection may also be established if the evidence of record shows that a chronic disorder has been caused or aggravated by an already service-connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).

A. Right Knee Disability

The Veteran has been diagnosed with degenerative joint disease of the right knee.  See October 2012 VA Examination Report.  With regard to establishing secondary service connection, the only remaining question is whether that disability is caused or aggravated by his service-connected left knee degenerative joint disease and instability.

In this regard, the Veteran submitted a September 2010 opinion from VA physician S.R., who indicated that the Veteran has developed severe degenerative joint disease in his right knee.  She further opined that the development of such occurred "due to compensating for pain and instability in the left knee."  Dr. S.R.'s opinion is consistent with the Veteran's competent and credible reports that he puts more weight on his right knee because of his left knee disability.  See November 2009 and October 2012 VA Examination Reports.  

The only evidence counter to Dr. S.R.'s opinion that of the October 2012 VA examiner.  That examiner concluded that it was less likely than not that the Veteran's right knee disability was secondary to his service-connected left knee disability.  As rationale, the examiner explained that there is no evidence that arthritis can spread from one joint to another.  The examiner also explained that the individuals such as the Veteran with sarcoidosis typically develop joint arthritis.  The examiner offered no further rationale to support his conclusion and, crucially, did not address aggravation in the context of the Veteran's report of compensating for his left knee disability by overusing his right knee, despite his specific report of the same at the time of the examination.  Therefore, the October 2012 medical opinion is of limited probative value, and the Board affords Dr. S.R.'s opinion more probative weight.  Secondary service connection is therefore established.  

B. Left Ankle Disability

The Veteran has been diagnosed with degenerative joint disease of the left ankle.  See November 2009 VA Examination Report.  

Service treatment records do not note any in-service left ankle injuries.  Nonetheless, the Veteran has consistently stated that he incurred a left ankle injury in service.  Indeed, in his claim for service connection, the Veteran stated that his left ankle disability began in service.  Likewise, at his November 2009 VA examination, the Veteran explained that he strained his left ankle during basic training.  The Veteran further explained that he did not report the injury during service because it occurred during basic training and he did not want to repeat basic training due to his left ankle injury.  The Board finds the Veteran's assertion an in-service left ankle strain credible.  At his VA examination, the Veteran did not, in a blanket fashion, assert that all of the disabilities on appeal were incurred in service.  Indeed, while explaining that he incurred a left ankle injury, he also explained that he was unaware of any right foot injury during service.  Further, the Veteran's account of his in-service left ankle injury is sufficiently detailed and his explanation of why he did not report the injury is logical.  Finally, there is no evidence that conflicts with the Veteran's account of an in-service left ankle injury.

Regarding nexus, the November 2009 VA examiner stated that it was at least as likely as not that the Veteran's current left ankle disability was related to his in-service left ankle injury.  As rationale, the examiner explained that his opinion was based on the Veteran's reported history of an in-service left ankle strain.  The United States Court of Appeals for Veterans Claims has held that VA cannot reject a medical opinion simply because it is based on a history supplied by a Veteran; the critical question is whether that history was accurate.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); see also Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006). Thus, while the VA examiner's rationale is terse, the Board cannot simply reject the opinion because it is based on the Veteran's self-reported medical history.  Indeed, having found the Veteran's reports of an in-service left ankle injury credible, there is no reason to doubt the VA examiner's opinion, which is exclusively based on that credible history.  In addition, the examiner considered the Veteran's clinical presentation and the Veteran's statements regarding pain since service.  See November 2009 VA Examination Report (left ankle has hurt the Veteran "on and off [through] the years . . .").  The Board finds the examiner's opinion probative given his clear opinion, which is supported by an accompanying rationale. With no competent medical evidence to the contrary, direct service connection is established.

C. Bilateral Foot Disability

The Veteran has a number of current foot diagnoses, including bilateral pes planus, arthritis, calcaneal spurs and a bilateral posterior tibial tendon dysfunction.  See November 2009 VA Examination Report; see October 2010 statement from G.M.R., D.P.M.  With regard to establishing secondary service connection, the only remaining question is whether his bilateral foot disability is caused or aggravated by his service-connected disabilities.

In this regard, the Veteran submitted an October 2010 statement from his treating VA podiatrist G.R.  Dr. G.R. specifically opined that it is "more likely than not" that the Veteran's current bilateral foot problems are related to and aggravated by his service-connected knee disabilities.  With no competent medical evidence to the contrary, secondary service connection is established.


ORDER

The appeal regarding the issue of entitlement to an increased initial rating for left knee degenerative joint disease and instability is dismissed.

Service connection for a right knee disability is granted.

Service connection for a left ankle disability is granted.

Service connection for a bilateral foot disability is granted.


______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


